Case 2:17-cv-04050-JMA-SIL Document 6 Filed 07/23/20 Page 1 of 3 PageID #: 24




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X      For Online Publication Only
BRIAN C. EATON on behalf of
himself and all others similarly situated,

                                   Plaintiff,

        -against-                                             ORDER
                                                              17-CV-4050 (JMA) (SIL)
ADVANCED CALL CENTER
TECHNOLOGIES, LLC,                                                         FILED
                                                                           CLERK
                                    Defendant.                  7/23/2020 2:01 pm
-------------------------------------------------------X
                                                                  U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF NEW YORK
AZRACK, United States District Judge:
                                                                  LONG ISLAND OFFICE
        On June 7, 2017, plaintiff initiated a civil action against defendant in the Supreme Court

of the State of New York, County of Suffolk, by filing a Summons with Notice. Although the

exact date of receipt by defendant is not known, and plaintiff has not filed an affidavit of service,

the Summons with Notice was received, if at all, no earlier than June 7, 2017, the day it was filed.

(ECF No. 1.) Defendant removed the action to Federal Court on July 7, 2017. (Id.) A complaint

was never filed in Federal Court.

        On July 1, 2020, this Court issued a Status Report Order, directing plaintiff to file a Status

Report by July 17, 2020. (Electronic Order, 7/1/2020.) Plaintiff was warned that failure to respond

to that Order may result in dismissal of the case for failure to prosecute. (Id.) Plaintiff failed to

comply with that Order.

        To date, plaintiff has not responded to the Status Report Order, filed a complaint in this

action, or otherwise communicated with the Court.

        Rule 41(b) provides, “[i]f the plaintiff fails to prosecute or to comply with these rules or a

court order, a defendant may move to dismiss the action or any claim against it.” Fed. R. Civ. P.
Case 2:17-cv-04050-JMA-SIL Document 6 Filed 07/23/20 Page 2 of 3 PageID #: 25




41(b). The district court also has the inherent power to dismiss a case sua sponte for lack of

prosecution or noncompliance. Merker v. Rice, 649 F.2d 171, 173 (2d Cir. 1981). The Second

Circuit considers five principal factors when reviewing a district court’s order of dismissal for

failure to prosecute:

                   (1) the duration of the plaintiff’s failures, (2) whether plaintiff had
                   received notice that further delays would result in dismissal,
                   (3) whether defendant is likely to be prejudiced by further delay,
                   (4) whether the district judge has taken care to strike the balance
                   between alleviating the court calendar congestion and protecting the
                   party’s right to due process and a fair chance to be heard, and
                   (5) whether the judge has adequately assessed the efficacy of lesser
                   sanctions.

Shannon v. Gen. Elec. Co., 186 F.3d 186, 193–94 (2d Cir. 1999) (quoting Nita v. Conn. Dep’t of

Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994)). Generally, no single factor is dispositive. Id. at

194.

         This case was removed in July 2017 and to date, plaintiff has failed to file a complaint,

respond to this Court’s Orders, or otherwise prosecute this action. The Court warned plaintiff that

failure to respond to the July 1, 2020 Order could result in the dismissal of the case. The Court

has considered the relevant factors here and concludes that plaintiff’s failure to comply with this

Court’s Orders or otherwise communicate with the Court warrants dismissal.1 Accordingly, this

case is dismissed for failure to prosecute and noncompliance, and the Clerk of Court is directed

close this case.



1
  Furthermore, plaintiff’s counsel has recently engaged in a pattern of abandoning his cases. Indeed, in January 2020,
this Court had to dismiss eight cases brought by plaintiff’s counsel for failure to prosecute. (See Dockets 17-cv-2454,
18-cv-7254, 19-cv-2778, 19-cv-3771, 19-cv-3891, 19-cv-4325, 19-cv-4448, 19-cv-4562.) Additionally, the Court is,
concurrent with the filing of the instant order, also dismissing another case filed by plaintiff’s counsel for failure to
prosecute. (See Docket 17-cv-4490.) In every one of these cases, plaintiff was warned that failure to respond to a
Court Order may result in dismissal of the case for failure to prosecute. Plaintiff’s counsel failed to respond to every
single one of this Court’s orders in the aforementioned cases. The conduct by plaintiff’s counsel in ignoring numerous
Court Orders and failing to prosecute his cases in this Court further supports dismissing this action for failure to
prosecute and noncompliance.

                                                           2
Case 2:17-cv-04050-JMA-SIL Document 6 Filed 07/23/20 Page 3 of 3 PageID #: 26




SO ORDERED.

Dated: July 23, 2020
Central Islip, New York                          /s/ (JMA)
                                          JOAN M. AZRACK
                                          UNITED STATES DISTRICT JUDGE




                                      3
